Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are currently pending in the present application.  
Claims 1-15 and 17 are original; and claim 16 is currently amended.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 October 2020 was considered by the examiner.
Claim Objections
Claim 10 is objected to because the limitation “the line width” lacks sufficient antecedent basis.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re: claim 13, the meaning of the limitation that “the metal lines of the second retaining wall are cross and pass through a plurality of fan-out area traces” is unclear. It is not understood now metal lines can be “cross” and how they can “pass through” fan-out area traces. For the purpose of examining the present application, the limitation has been construed as meaning that the metal lines of the second retaining wall cross over a plurality of fan-out area traces in plan view.
Re: claim 16, the meaning of the limitation that “the second metal traces are cross and pass through the first metal traces of the fan-out area” is unclear.  It is not understood now second metal traces can be “cross” and how they can “pass through” the first metal traces. For the purpose of examining the present application, the limitation has been construed as meaning that the second metal traces of the second retaining wall cross over a plurality of fan-out area traces in plan view.
Re: claim 17, the meaning of the limitation “A display panel, comprising a display panel” is unclear. It is not understood how an element can be defined in terms of itself. For the purpose of examining the present application, the portion of the limitation “comprising a display panel” has been interpreted as if it were deleted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rong (CN 102236208).
Re: claim 1, Rong discloses a display panel (Fig. 7), wherein the display panel is divided into a display area 2 and a non-display area 3 (Fig. 7); the non-display area is located at a periphery of the display area (Fig. 7); a retaining wall structure 6 configured to block an alignment liquid 7, 5 is disposed between the display area and the non-display area (Fig. 3B, 7) and the retaining wall structure surrounds the display area and is connected end to end (Fig. 7).
Re: claim 17, Rong discloses a display panel (Fig. 7), wherein the display panel is divided into a display area 2 and a non-display area 3; the non-display area is located at a periphery of the display area (Fig. 7); a retaining wall structure 6 configured to block an alignment liquid 7, 5 is disposed between the display area and the non-display area .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rong in view of Lee (US 20120206684).
Re: claim 2, Rong discloses the limitations of claim 1; however, Rong does not explicitly disclose that the non-display area comprises a fan-out area and a wire on array area.
Lee discloses that the non-display area FA, PA comprises a fan-out area (Fig. 1, the portion of FA that are not cross-hatched) and a wire on array area (Fig. 1, the cross-hatched portion of FA).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the non-display area comprise a 
Re: claim 3, Rong discloses the limitations of claim 1; however, Rong does not explicitly disclose that the retaining wall structure is disposed in a non-wire on array area.
Lee discloses that the retaining wall structure 112, 113 is disposed in a non-wire on array area (Fig. 2, where the structure is disposed between wiring groupings).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the retaining wall structure be disposed in a non-wire on array area, as disclosed by Lee, in the device disclosed by Rong for the purpose of blocking excess alignment fluid from extending into the pad area of the display device.
Re: claim 4, Rong discloses the limitations of claim 1; however, Rong does not explicitly disclose that the retaining wall structure comprises a metal layer, and the retaining wall structure also comprises a protective layer covering the metal layer.
Lee discloses that the retaining wall structure 112, 113 comprises a metal layer 178 (para. 84), and the retaining wall structure also comprises a protective layer 180 covering the metal layer (Fig. 3).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the retaining wall structure comprise a metal layer, and the retaining wall structure also comprise a protective layer covering the metal layer, as disclosed by Lee, in the device disclosed by Rong for the 
Re: claim 5, Rong and Lee disclose the limitations of claim 4, and Lee further discloses that the protective layer is a passivation layer 180 or a transparent electrode layer (Fig. 3; para. 86 discloses passivation).
Re: claim 6, Rong and Lee disclose the limitations of claim 4, and Lee further discloses that the protective layer comprises a passivation layer 180 and an electrode layer 178. While Lee does not explicitly disclose that the electrode layer 178 is transparent, there is no evidence of record that the electrode being transparent imparts a characteristic to the protective layer that would otherwise not be present by using an opaque electrode. Hence, the claim limitation amounts to the obvious substitution of one known element for another to obtain predictable results.
Re: claim 7, Rong discloses the limitations of claim 1; however, Rong does not explicitly disclose that the non-display area of the display panel comprises a fan-out area, and the retaining wall structure comprises a metal layer: and the metal layer of the retaining wall structure and a metal layer of the fan-out area are formed at different layers.
Lee discloses that the non-display area FA, PA of the display panel comprises a fan-out area (Fig. 1, the non-hatched portions in FA), and the retaining wall structure 112, 113 comprises a metal layer 178; and the metal layer 178 of the retaining wall structure and a metal layer 121 of the fan-out area are formed at different layers (Fig. 3).

Re: claim 8, Rong and Lee disclose the limitations of claim 7, and Lee further discloses that the metal layer 121 of the fan-out area (Fig. 1, the non-hatched portions in FA) is formed on a first metal layer (Figs. 1, 3), and the metal layer 178 of the retaining wall structure 112, 113 is formed on a second metal layer (Figs. 1, 3); the fan-out area comprises a plurality of first metal traces 121, and the retaining wall structure comprises second metal traces 178 and the second metal layer is formed on the first metal layer (Fig. 3).
Re: claim 9, Rong and Lee disclose the limitations of claim 7, and Lee further discloses that the metal layer 121 of the fan-out area is formed on a second metal layer (Fig. 3), and the metal layer 178 of the retaining wall structure is formed on a first metal layer (Fig. 3); the fan-out area comprises a plurality of second metal traces 121, and the retaining wall structure comprises first metal traces 178 and the second metal layer is formed on the first metal layer (Fig. 3).
Re: claim 10, Rong and Lee disclose the limitations of claim 8, and while neither reference explicitly discloses that a line width of each first metal trace is greater than 2.5 
Re: claim 14, Rong and Lee disclose the limitations of claim 7, and Lee further discloses that the display panel comprises a first substrate 100 and a second substrate 200; the first substrate and the second substrate are opposite to each other (Fig. 3), and the first substrate is not provided with a photo spacer (Fig. 3); the retaining wall structure 112, 113 is disposed in a non-display area of the first substrate (Figs. 1, 3); the second substrate is provided with a photo spacer 311 (Fig. 3), and the second substrate is provided with a photo spacer retaining wall 311 formed by the photo spacer to block an alignment liquid (capability disclosed in Fig. 3).
Re: claim 15, Rong and Lee disclose the limitations of claim 14, and Lee further discloses that the first substrate 100 is an array substrate (para. 60) and the second substrate 200 is a color filter substrate (para. 96).
Allowable Subject Matter
Claims 11, 13, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871